In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-234V
                                    Filed: February 16, 2017
                                           Unpublished

****************************
MEGHAN LEE HELTON,                      *
                                        *
                   Petitioner,          *
                                        *      Damages Decision Based on Proffer;
v.                                      *      Influenza (“flu”) Vaccine; Shoulder
                                        *      Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                     *      Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
Timothy P. Clancy, Stauffer & Nathan, P.C., Tulsa, OK, for petitioner.
Amy P. Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On February 17, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that she received a seasonal influenza (“flu”) vaccine
in her left shoulder on October 26, 2011, and subsequently suffered a shoulder injury
related to vaccine administration (“SIRVA”) as a result. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

        On May 31, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a SIRVA. On February 15, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $145,000.00. Proffer at 1. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $145,000.00 in the form of a check payable to
petitioner, Meghan Lee Helton. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
MEGHAN LEE HELTON,                              )
                                                )
                 Petitioner,                    )
                                                )       No. 16-234V (ECF)
v.                                              )       Chief Special Master Dorsey
                                                )
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )
                                                )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On May 31, 2016, Chief Special Master Dorsey issued a Ruling on Entitlement finding

that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Based on the evidence of record, respondent proffers that petitioner

should be awarded $145,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $145,000.00 in the form of a check payable to petitioner.1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
       Should petitioner die prior to the entry of judgment, respondent reserves the right to
move the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
                                                    1
                                 Respectfully submitted,

                                 CHAD A. READLER
                                 Acting Assistant Attorney General

                                 C. SALVATORE D’ALESSIO
                                 Acting Director
                                 Torts Branch, Civil Division

                                 CATHARINE E. REEVES
                                 Deputy Director
                                 Torts Branch, Civil Division

                                 ALEXIS B. BABCOCK
                                 Senior Trial Attorney
                                 Torts Branch, Civil Division

                                 s/Amy P. Kokot
                                 AMY P. KOKOT
                                 Trial Attorney
                                 Torts Branch, Civil Division
                                 U.S. Department of Justice
                                 P.O. Box 146
                                 Ben Franklin Station
                                 Washington, DC 20044-0146
                                 Tel: (202) 616-4118

Dated:   February 15, 2017




                             2